Case 1:19-cv-01073-RGA Document 7-1 Filed 08/05/19 Page 1 of 5 PageID #: 107




                            Exhibit A
        Case 1:19-cv-01073-RGA Document 7-1 Filed 08/05/19 Page 2 of 5 PageID #: 108
                                                                                                                                                                                                                                                                      T e xa s                       770460521
ma
                                                                                                                                                                                 5 G re e n w a y                 P la z a           S u it e      1 1 0 H o u s to n
     O c c id e n ta l                   P e t r o le u m                      C o r p o r a t io n                                                                              PO      Box 27570                            H o u s to n           Texas 772277570
                                                                                                                                                                                 7132157000




         V IC K I       HOLLUB
                 P RE S ID E N T
                        AND
     C H IE F   E X E CU TIV E        O F F IC E R




     O c to b e r             11 2016




     The H o n o ra b le                           Penny                P r it z k e r

     S e c re ta ry                o f C om m erce
      1401           C o n s t it u t io n                A ve             NW
     W a s h in g to n                       DC           20230


     Dear            Madam                   S e c re ta ry



     The u p c o m in g                           U S A rg e n tin a                            C om m erce                       M in is t e r ia l                  p re s e n ts           an           o p p o r t u n it y                    to    dee pe n
     c o m m e r c ia l                  tie s        e s t a b lis h e d                  s in c e       th e       e le c t io n            o f P r e s id e n t                M a c ri                   It    a ls o            is      a n o p p o r t u n it y                    to

     r a is e      c o n c e rn s                th a t     th re a te n               to      u n d e rm in e                  th is
                                                                                                                                             p ro g re s s                I   am        w r it in g                     to        b r in g      one           such            is s u e         to

     your          a t t e n t io n



     S p e c if ic a lly                     A r g e n tin a s                   s ta te o w n e d                    o il
                                                                                                                                com pany                        YPF           SA              is          a b u s in g               th e       US                b a n k ru p tc y

     la w s        in     a c a r e f u lly                 o rc h e s tra te d                   e ffo rt            to      a tte m p t              to      e vad e        fin a n c ia l                  a nd e n v ir o n m e n t a l

     r e s p o n s ib ilitie s                       under              th e      S u p e rfu n d                  p ro g ra m                      T h e ir      a c t io n s        c o u ld                p o t e n t ia lly                   s h ift          th e      b u rd e n             of
     h u n d re d s              of      m illio n s o f                      d o lla r s         in      lia b ilitie s                to      o th e r        s t a k e h o ld e r s                     in c lu d in g                    but        not          lim it e d          to         th e

      US           G o v e rn m e n t                        B o th            th e        D e p a rtm e n t                   o f J u s t ic e                a nd      EPA          h ave                r a is e d              s ig n ific a n t                 c o n c e rn s

      about             YPF           a c t io n s          in         th e      b a n k ru p tc y                  c o u rt


     The          a tta c h e d              b a c k g ro u n d                   paper               d e ta ils           how          YPF             s y s t e m a t ic a lly                     s t r ip p e d                 b illio n s              in      a s s e ts        out      of
      it s      US         s u b s id ia r y                 M axus                   E n e rg y             C o r p o r a tio n                      le a v in g         M axus                   a s h e ll                com pany                   w it h             s ig n ific a n t

      e n v ir o n m e n t a l                    lia b ilitie s                and          v ir tu a lly            n o re v e n u e                   p r o d u c in g             a s s e ts                   It        is     e s p e c ia lly                 n o te w o rth y
      th a t      b a r e ly          tw o           m o n th s           a fte r           EPA           announced                          it s      R e c o rd         o f D e c is io n                        fo r           a $138                b illio n              c le a n u p
      o f th e          P a s s a ic           R iv e r           in      New              J e rs e y            YPF           ceased                  f u n d in g           M axus                 a nd          put             th e      com pany                      in t o

      b a n k ru p tc y                 to       a v o id         p a y in g               M axus                  s h a re      o f th e s e               S u p e rfu n d              c le a n u p                        c o s ts             W h ile              YPFs
      a c t io n s        a re        c u r r e n t ly             th e        s u b je c t            o f o n g o in g                 le g a l         p ro c e e d in g s                  th e           r a m if ic a t io n s                     e x te n d              fa r


      beyond               th e        c o u r tr o o m


      Abuse              o f b a n k ru p tc y                         la w s         to     e va de             S u p e rfu n d                    o b lig a t io n s            has         b ee n              a s u b je c t                o f in t e n s e                an d

      lo n g s t a n d in g                  c o n c e rn               b o th        in      C o n g re s s                 an d w it h in                    DOJ        a nd        EPA W hat                                      m ake s            YPFs                  a c t io n s

      e ve n         m o re           t r o u b lin g              is     th a t           w h ile         s im u lt a n e o u s ly                         a t t e m p t in g           to         shed                e n v ir o n m e n t a l                      lia b ilitie s                in


      b a n k ru p tc y                 c o u rt          th is         A r g e n tin e                  s ta te o w n e d                      e n tity         s u c c e s s f u lly                    r a is e d               $175             b illio n               on      W a ll

      S tre e t         as p a rt              o f a bond                      is s u a n c e                 YPF             th e n         d o u b le d             dow n           on           it s      W a ll               S tre e t       b a n k r u p tc y                   c o u rt
 Case 1:19-cv-01073-RGA Document 7-1 Filed 08/05/19 Page 3 of 5 PageID #: 109
Page         2

S e c re ta ry             o f C o m m e rc e
O c to b e r            II         2016




c h a ra d e           by      te llin g                in v e s t o r s             th a t       it     n o lo n g e r              has     c o n tro l               over          M axus               a nd         is     not         b u rd e n e d              by
M axus                 d e b ts                Yet          YPFs                b a n k ru p tc y                   p o s tu re            r e v e a ls            th a t     it    c o n t in u e s              to        c o n tro l          M axus               in      an
e ffo rt         to     sh e d           M axus                  e n v ir o n m e n t a l                       lia b ilitie s             fo r      a      fr a c tio n            of      what           is     owed


We         tru s t       th a t          M in is t e r            C a b re ra                  w ill          s h a re     c o n c e rn s                r a is e d         by      th e      S ta te           D e p a rtm e n t                  d u r in g

S e c re ta ry               K e rry s                re c e n t           v is it       to       A r g e n t in a               about            th e       s ig n if ic a n t              r is k s       of      YPFs                  a c t io n s           w h ic h
c o u ld         u n d e rm in e                    p ro g re s s              in       r e s t o r in g           th e         c o u n tr y s             r e p u t a t io n              w it h        in v e s t o r s           and c o n t in u e d

access            to      c a p ita l
                                                   m a r k e ts                  If      YPF             is     s u c c e s s fu l            th e n          it      w ill        h ave        c r e a te d           a d a n g e ro u s                    p re c e d e n t

fo r     o th e r         f o r e ig n             or       d o m e s t ic              c o m p a n ie s                  lo o k in g             fo r      a n e n v ir o n m e n t a l                         lia b ility              lo o p h o le              to      th e

d e t r im e n t             o f th e             US           G o v e rn m e n t                        an d       US             c o m p a n ie s                     T h is        p re c e d e n t              w o u ld              a ls o        s ig n a l         th a t

access            to      US                  c a p ita l       m a rk e ts                   w ill       re m a in             u n fe tte re d               by any                r e c ip r o c a l            o b lig a t io n                 to     a b id e          by
US           la w


We         u rg e        you             to      r a is e      th is         im p o r t a n t                 is s u e      w it h       M in is t e r                C a b re ra               H is        d ir e c t          engagem ent                          m ay
h e lp      a v o id          s e r io u s               n e g a t iv e              fa llo u t           b o th         fo r     A r g e n tin a s                    r e p u t a t io n           a nd p r o g r e s s                    in      s t r e n g t h e n in g
b ila te r a l          c o m m e r c ia l                     r e la t io n s



Thank                 you         fo r
                                               y o u r c o n s id e r a t io n


S in c e r e ly




V ic k i         H o llu b

P r e s id e n t             a nd C h ie f                   E x e c u t iv e                  O f f ic e r

O c c id e n t a l                P e tro le u m                  C o r p o r t io n




Cc                    J u d it h           A         Enck              R e g io n a l                  A d m in is t r a t o r                 R e g io n               2
                      US            E n v iro n m e n ta l                            P r o t e c t io n             Agency


                      John           C           C ru d e n             A s s is t a n t                 A tto rn e y              G e n e ra l              E n v ir o n m e n t                   a nd N a t u r a l                    R eso urce                  D iv is io n

                      US            D e p a rtm e n t                      o f J u s t ic e
      Case 1:19-cv-01073-RGA Document 7-1 Filed 08/05/19 Page 4 of 5 PageID #: 110



O c c id e n ta l                        C h e m ic a l                     C o r p o r a t io n                            O xyC hem
S ta te m e n t                          of      C o n c e rn                     R e g a rd in g                        A c tio n s                   o f YPF                    SA
J u ly          1 5 2016




O xyC h e m                            w is h e s               to        m a ke              US                g o v e rn m e n t                              o f f ic ia ls                   aw are                of     a      d is tu r b in g                         set            of        c irc u m s ta n c e s                                 in v o lv in g

YPF                Sk              a     s o v e r e ig n                       in s tr u m e n ta lity                              of         A r g e n t in a                           On J u n e                  17          2016                      YPF put                     it s        w h o lly                ow n ed                     s u b s id ia r y

M a xus                     E n e rg y              C o r p o r a t io n                              in to           b a n k r u p tc y                          in         an         a tte m p t                   to      s tr a n d                 and               a v o id              s i g n if i c a n t                     e n v ir o n m e n t a l

r e m e d ia t io n                            lia b ilit ie s                    M a xu s                   and            it s      s u b s id ia r ie s                             owe              as        a    r e s u lt             of         p o llu tio n                          at     s it e s               a ro u n d                  th e        U n ite d

S ta te s                   such               as        th e           D iam o n d                          A lk a li             S u p e r fu n d                          s it e         in         New             J e rs e y                  If
                                                                                                                                                                                                                                                             s u c c e s s fu l                       th is             ta c tic              c o u ld               im p o s e

s ig n i f ic a n t                      c le a n u p                     c o s ts th a t                              s h o u ld                   r ig h tfu lly                         be           b o rn e              by          M axu s                         and               YPFon                               US                     e n titie s            and

c o m p a n ie s                             in c lu d in g                     th e      EPA a n d                         m any                US              based                     c o m p a n ie s                      lik e         O xyC hem                                 YPFs                 ta c tic s                a re             p a r tic u la r ly

tr o u b lin g                     because                           th e y            fo llo w                o n th e                   h e e ls              of       a      s e r ie s              of       t r a n s a c t io n s                         in        w h ic h                YPF              f ir s t      a c q u ire d                       M axus
s tr ip p e d                    b illio n s               of         d o lla r s                in     a s s e ts                 out          of         it        le a v in g                    M a xu s               u n a b le                   to      p e rfo rm                        s i g n if i c a n t                    e n v ir o n m e n t a l

o b lig a tio n s                         it     owes                 to         O xyC h e m                          and            o th e rs                         YPF             put             M a xu s              in to            b a n k r u p tc y                            o n ly            days               b e fo re                   O xyC hem
was                set        to         b e g in            a       t r ia l          th a tif                   s u c c e s s fu lw o u ld                                                    have            r e s u lte d                 in        a      fin d in g                   th a t            YPFs co n d u ct                                   m a de               it



lia b le                    as         an        a lte r               ego               fo r           M axuss                            e n v ir o n m e n t a l                                    in d e m n it y                    o b lig a t io n s                                 O xyC h em                             th e re fo re                       seeks

a s s is t a n c e                      to       a d d re s s a t                            a        n a tio n a l                  le v e lt h e                            s e r io u s                   is s u e s       th a t               a r is e            fro m               a      fo r e ig n                   s o v e re ig n                   e n t it y s
e ffo rt              to         evade                   s ig n if ic a n t                  e n v ir o n m e n t a l                                 lia b ilit ie s                      it       ow es             in     th e         U n ite d                       S ta te s



B a c k g ro u n d



O xyC h e m                            p u rc h a s e d                         th e      s to c k              of          D ia m o n d                        S h am rock                             C h e m ic a ls                   C om p an y                             fro m                M axu s                    in         1986                    As       p a rt

of          th e             s a le              M axus                         w h ic h                w as                th e n              a        w e ll          c a p ita liz e d                            in te g r a te d                          US                e n e rg y                       com pany                                a g re e d               to

 in d e m n if y                         O xyC he m                              fo r        a ll            e n v ir o n m e n t a l                                 r e m e d ia t io n                             c o s ts           at             DSCC                  f a c ilit ie s                      a ro u n d                     th e           c o u n try

 in c lu d in g                    lia b ilit ie s                    r e la te d                 to         th e           D ia m o n d                        A lk a li              S u p e r fu n d                     S it e            w h ic h                    in c lu d e s                     th e          L is t e r              A ve nu e               P la n t

 in         N e w a rk                           The             L is t e r              A ve n u e                      P la n t               has              be en                  th e            s u b je c t               of          lo n g r u n n in g                                   lit ig a t io n                     and                n u m e ro u s

 r e g u la to r y                       a c t io n s                 m o s t p r o m in e n t ly                                         re g a rd in g                       th e             c le a n u p                of      th e            P a s s a ic                R iv e r                    O xyC hem                             never               ow ned
 th e           L is t e r             A ve n u e                    P la n t            w h ic h                c lo s e d                 17 y e a rs                        b e fo r e                 O xyC hem s                              t r a n s a c t io n                          w it h              M axus                               Today                  th e

 p la n t             is     owned                    b y a M a xu s                              a ffilia te                      T ie r r a             S o lu t io n s                        In c           w h ic h             YPF a ls o                           put      in to               b a n k ru p tc y



 In         1996                 YPF             bought                         M a xu s               to        c re a te                  a       la r g e r               in te r n a tio n a l                          f o o t p r in t                         At         th a t               t im e               M axu s                       possessed                      a

 s ig n i f ic a n t                     num ber                      of         e x p lo r a tio n                         and             p r o d u c t io n                          a s s e ts              th a t        w ere                 a ttr a c tiv e                        to         YPF                     But           as          YPF          le a rn e d

 in         it s           a c q u is it io n                        due            d ilig e n c e                          M a xus                    a ls o                had                s ig n if ic a n t                  e n v ir o n m e n t a l                                     lia b ilit ie s                             YPF             th e re fo re

 e m b a rke d                          u p on              a        m u lti           year                  p la n         to       s tr ip             M a xus                      of        it s     a ttr a c tiv e                 a s s e ts                  and           le a v e                  M axu s                   w it h             s u b s t a n t ia l

 e n v ir o n m e n t a l                             o b lig a t io n s                              but        no           a b ilit y             to         f u lf ill             th e m                absent                s u p p o rt                      fro m               YPF


 T r ia l           a g a in s t               YPF on                     O xyC hem s                               c la im               th a t           Y P Fs                asset                  s tr ip p in g               and                c o n tro l               of            M axu s                   m ad e                  it      lia b le        as      an

 a lte r             ego               to g e th e r                    w it h           M axus                        fo r         M axuss                           in d e m n it y                         o b lig a tio n s                         to      O xyC hem                                   w as s c h e d u le d                                to       b e g in

 on Ju n e                       21 2016                                The             M a xu s                 D e b to rs                         f ir s t          day              b a n k ru p tc y                        f ilin g s                  c o n f ir m                 th a t             YPF              fo rc e d                   M axus              in to

 b a n k ru p tc y                             o n th e                 e ve            of        t r ia l        in          an          e ffo rt               to          e n a b le                  M a xu s                and               YPF               to       s k ir t            s i g n if i c a n t                     e n v ir o n m e n t a l

 lia b ilit ie s                        B a n k r u p tc y                         counsel                       fo r              M a xus                  has              s ta te d                  in       o pen              c o u rt                  th a t          th e               O xyC hem                             t r ia l           and          fu tu re

 e n v ir o n m e n t a l                                lia b ilit ie s                 r e la t e d                  to          th e         L is t e r            A venu e                         P la n t        w ere             th e                c a t a ly s t s                         fo r         th e          b a n k ru p tc y                        filin g

 YPFs                    m is u s e                 of          th e             US              B a n k ru p tc y                          la w s               to           s tra n d                   e n v ir o n m e n t a l                               lia b ilit ie s                       is      a ls o            in d i c a t e d                     by         th e

 fo llo w in g                         fa c ts




                               S e v e ra l               c o u rt               o rd e rs              c o n f ir m                 M axus                          lia b ilit y                 to     O xyC hem                             M ost r e c e n t ly                                     in     A ugust                       2011                th e       New
                              J e rs e y                 S ta te                 S u p e r io r                 C o u rt                  c o n f ir m e d                            th a t            M a xu s              is         r e q u ir e d                      to           in d e m n if y                         O xyC hem                            fo r         a ll
      Case 1:19-cv-01073-RGA Document 7-1 Filed 08/05/19 Page 5 of 5 PageID #: 111

O c c id e n ta l                        C h e m ic a l                    C o r p o r a t io n                        O xyC hem
S ta te m e n t                          of       C o n c e rn                    R e g a rd in g                     A c tio n s                    of       YPF            SA
J u ly          1 5 2016


                            c le a n u p                   c o s ts           a s s o c ia t e d                      w it h             o p e r a t io n                    of        th e          L is t e r         A ven ue                       P la n t             in c lu d in g                    th e            r e m e d ia t io n                        of

                             th e             P a s s a ic            R iv e r



                             YPF caused                               th e          b a n k r u p tc y                       f ilin g             ju s t         over              36         b u s in e s s                 h o u rs             b e fo r e                th e         s c h e d u le d                       s ta rt              of      a    t r ia l


                             th a t             w as th e                  c u lm in a t io n                         of     a      decade                      lo n g             litig a tio n                   in        th e      c o u rts                in         New           J e rs e y                  to        w h ic h               YPF had

                             s u b m it t e d                     it s e lf           fo r            ju d g m e n t                    u n til         it      s u ffe re d                  th is          a d v e rs e               r u lin g




                             Y P F d e r a ile d                           th e           t r ia l         b y c a u s in g                    M axus                   to     f ile          fo r        b a n k r u p tc y                     o n ly          a fte r             YPF l o s t                   a m o t io n                      in      w h ic h

                             it         sought                    a         s u m m a ry                         ju d g m e n t                         th a t               YPF            was              not              lia b le                 to       O xyC h em                              fo r               $30 0               m illio n                     in


                             e n v ir o n m e n t a l                              r e m e d ia t io n                        c o s ts              th a t              M a xus               owed                 O xyC h em                          under                th e         M axu s                    in d e m n it y



                             W h ile                   th e           lia b ilit ie s                      a s s o c ia t e d                     w it h                th e           L is t e r           A ven ue                   P la n t                a re           lik e ly             th e              m ost                   s u b s ta n tia l

                             e n v ir o n m e n t a l                              lia b ilit ie s                    at     is s u e               c u r r e n t ly                      M a xu s                and               YPF                a re          a ls o          r e s p o n s ib l e                       fo r           n u m e ro u s
                             o th e r                 e n v ir o n m e n t a l                             s it e s        a ro u n d                th e           c o u n try



 O xyC h e m                            w ill           c o n tin u e                     to          p u rs u e             a ll            le g a l           r e m e d ie s                      a g a in s t              M axu s                    and               YPF           to        e n fo rc e                        M axus                     c le a r

c o n tra c tu a l                             o b lig a tio n                     to           in d e m n if y                     O xyC hem                                in c lu d in g                   c o s ts              a s s o c ia t e d                      w it h             c le a n u p                    of          th e            P a s s a ic

 R iv e r


YPFs                  S ta te m e n ts                          about                     M a xu s                 and           it s         E n v ir o n m e n t a l                               L ia b ilitie s




 A c c o r d in g                       to        a     re c e n t            SEC               f ilin g         r e g a rd in g                     th e          b a n k ru p tc y                         Y P F s ta te s                      th a t             it    has         p ro v id e d                         M axu s                 and          it s


 a f f ilia t e s                  w it h             h u n d re d s                  of             m illio n s            of          d o lla r s              fo r        e n v ir o n m e n t a l                           lia b ilit ie s                           YPF        t e lls        o n ly             p a rt             of        th e

 s to ry                   YPF           p ro v id e d                     th is          f u n d in g                as     p a rt             of      an          o r c h e s tr a te d                         p la n         to        f ir s t          s tr ip          a s s e ts            out             of        M axus                       th e n

 keep                it     a liv e             fo r      a     p e r io d                of          t im e          to      ta k e              a d v a n ta g e                       of       th e       U n ite d                S ta te s                b a n k ru p tc y                        la w s                T h is           is


 c o n f ir m e d                        in       tw o          m e m o s a lm o s t                                       a decade                             a p a rtfro m                               tw o         s e p a r a te                     US              based               la w            f ir m s                  e a ch           of

 w h ic h                 c a u t io n e d                      am ong                      o th e r             t h in g s              th a t              Y P Fs d o m in a t io n                                   of      M axu s                     c o u ld          g iv e           r is e         to           a lte r           ego

 lia b ilit y                     Y P F ch o se                   to          p r o v id e                   fu n d in g                to      M a xus                   o n ly            because                     it     s e rv e d                YPFs                 u ltim a te                     end             of       s tr a n d in g

 e n v ir o n m e n t a l                                lia b ilit ie s                  in         th e        U n ite d               S ta te s                 once                th e          a s s e t s t r ip p in g                          was c o m p le te                                     Had YPF n o t

 in te n tio n a lly                              s ip h o n e d                   v a lu a b le                   a s s e ts             out           of        M axus                      M a xu s               w o u ld              have                been               a b le          to          f u lf ill           it s


 o b lig a tio n s                           to       O xyC he m                          and              o th e r         c r e d ito r s                     lik e        th e           EPA             w it h o u t               s u p p o rt                       fro m        YPF


 It      is     e s p e c ia lly                       d is a p p o in t in g                           th a t        YPF           is        a t t e m p t in g                       to        s h ir k         im p o r t a n t                     o b lig a tio n s                       owed                 by         it s        s u b s id i a r ie s

 to           th e         US             G o v e rn m e n t                              and              o th e r         c r e d ito r s                     a fte r            ne w              A r g e n t in e                 P r e s id e n t                      M a u ric io                      M a c ri                has           in d ic a t e d

 th a t          A rg e n tin a                          in t e n d s              to           r e s o lv e           c o n f lic t s                    of       th e        past               and            sh ow              th e          in v e s t in g                    c o m m u n ity                           th a t           A rg e n tin a
 and                 A r g e n t in e                   c o n t r o lle d                            c o m p a n ie s                        a re            in v e s t m e n t                     w o r th y                  b u s in e s s                   p a rtn e rs                           YPFs                   a c t io n s                     w h ic h

 a tte m p t                       to          a v o id           s ig n ific a n t                          e n v ir o n m e n t a l                              lia b ilit ie s                   in      th e            U n ite d                  S ta te s                 s ta n d               in         s h a rp                 c o n tra s t                   to

 P r e s id e n t                       M a c r is              w o rd s




      A n o th e r                 f o r e ig n           owned                    o il         co m p a ny                  R epsol                    ow ned                 a       m a jo r it y              of     th e        s h a re s              o f YPF            fro m             1999                       2012              R epsol              a ls o

 d o m in a te d                         M a xu s              and            s t r ip p e d                 a s s e ts          th a t           w o u ld               o t h e r w is e                   be      a v a ila b le                to         M a xu s             c u r r e n t ly                  to        s a t is f y           its        d e b ts

 W h ile                  R epsol               a ls o      has        lia b ilit y                   w h ich         OxyChem                           w ill       p u rs u e              in       th e     b a n k r u p tc y                      p r o c e e d in g                 or     o th e r             a p p r o p r ia t e                    fo ru m

 a d is c u s s io n                         of       R e p so ls             co n d u ct                    and       p o t e n t ia l                 lia b ilit y              to        M axus               c r e d it o r s          is     b e yo n d                  th e       scope                 o f t h is             paper
